                        Case 1:21-mi-99999-UNA Document 627-2 Filed 03/05/21 Page 1 of 1
EEOC Form 161 (11/16)             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                          DISMISSAL AND NOTICE OF RIGHTS
To:   Amili Blake                                                               From:    Atlanta District Office
      150 Granby Lane                                                                    100 Alabama Street, S.W.
      Fayetteville, GA 30215                                                             Suite 4R30
                                                                                         Atlanta, GA 30303


                           On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                             EEOC Representative                                                  Telephone No.

                                            Trey Pyle,
410-2020-02358                              Senior Federal Investigator                                          (404) 562-6831
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
               The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

               Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

               The Respondent employs less than the required number of employees or is not otherwise covered by the
               statutes.

               Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the
               alleged discrimination to file your charge
      X        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude
               that the information obtained establishes violations of the statutes. This does not certify that the
               respondent is in compliance with the statutes. No finding is made as to any other issues that might be
               construed as having been raised by this charge.
               The EEOC has adopted the findings of the state or local fair employment practices agency that investigated
               this charge.

               Other (briefly state)



                                                  - NOTICE OF SUIT RIGHTS -
                                           (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or
the Age Discrimination in Employment Act: This will be the only notice of dismissal and of your right to
sue that we will send you. You may file a lawsuit against the respondent(s) under federal law based on this
charge in federal or state court. Your lawsuit must be filed WITHIN 90 DAYS of your receipt of this
notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim
under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful
violations) of the alleged EPA underpayment. This means that backpay due for any violations that
occurred more than 2 years (3 years) before you file suit may not be collectible.

                                                              On behalf of the
                                                              Commission
                                                                        Digitally signed by Derick Newton

                                        Derick Newton                   DN: cn=Derick Newton, o=ATDO, ou=EEOC,
                                                                        email=derick.newton@eeoc.gov, c=US
                                                                        Date: 2020.12.08 16:37:41 -05'00'
                                                                                                                      12-08-2020
Enclosures(s)                                                                                                        (Date Mailed)
                                                          Darrell E. Graham,
                                                           District Director
